                 OCT-05-2018             11:55         US ATTORNEY                           212
                                         Case 1:18-cr-00746-KPF Document 7 Filed 10/05/18 Page   637
                                                                                               1 of 2 2429                       P.02
                            •...
                  ,._   -

                                                                               U.S. Department of Justice

           ,),
            I,
                                                                               United States Attorney                                    :·   .~
                                                                               Southern District ofNew York                              '
                                                                                                                                         .,
                                                                                                                                        ,,,
                                                                               The Silvio J. Mollo Building
                                                                               One Saini Andrew 'i Plaza
                                                                               New York; New York 10007

                                                                                 ctober 4, 2018
         ',,.
          , '
         ·.'·           BY ELECTRONIC MAIL - FIL

                        Honorable Debra Freeman
                        United States Magistrate Judge
                        Southern District of New York
                        500 Pearl Street
                        New York, New York 10007

                                   Re~      United States v. Oliver Hargreaves, 18 Mag. 8324

                        Dear Judge Freeman:

                                 The Government writes, with the consent of defense counsel, Gleill1 A. Garber, Esq., to
                        request a modification of the bail conditions in the above captioned case. As the Court is aware,
                        at a bail hearing held this morning, the Court set the following conditions of release: (a) a $500,000
                        personal recognizance bond, signed by the defendant and two financially responsible persons, and
                        secured by $20,000 cash; (b) travel restricted to S.D.N.Y. and E.D.N.Y.; (c) surrender of passport
                        and no new travel applications; (d) supervision by the Pretrial Services office; (e) defendant to
                        reside at a particular apartment located in Brooklyn, New York; and (f) a curfew from 8:00 p.m.
                        to 6:00 a.m., to be enforced through GPS monitoring. The Court ordered the defendant released
                        upon satisfaction of the all of the above-described conditions.

                                 The defendant has diligently sought two co-signers for the bond, but does not believe that
                        his proposed co-signers are prepared to sign the bond by tomorrow. Accordingly, the parties
                        jointly propose the following two modifications to the bond: (a) that the defendant be released on
                        all of the conditions described above, with the exception of the co-signer condition, with the co~
                        signer condition to be met by Friday, October 12, 2018; and (b) that until two co-signers sign the
                        bond, the defendant shall be subject to home detention enforced by electronic monitoring, with
                        permission to leave the Brooklyn residence only to meet with counsel, meet with representatives
                        of the Government, and coordinate any proactive cooperation with handling case agents.




  ,,
'.,
  i
,,j        ,



 ,.
  ,, .
 ,.c.,
 •!'
,;'f       '
                  DCT-05-2018            11:55         US ATTORNEY
                       ...   )   -   '   .
                                         Case 1:18-cr-00746-KPF Document 7 Filed 10/05/18 Page212
                                                                                               2 of637
                                                                                                     2 2429               P.03




                             Because this letter addresses the defendant's cooperation, the Government requests that it
                     be filed under seal and that its docketing be delayed.


                                                                          Respectfully submitted,

                                                                          GEOFFREY S. BERMAN
                                                                          United States Attorney

                                                                    By:          Isl
            ...                                                           Christopher J. DiMase / Nicholas Folly
                                                                          Assistant United States Attorneys
                                                                          (212) 637-2433 / 1060
                                                                          Julieta V. Lozano
                                                                          Special Assistant United States Attorney
                                                                          (212) 335-4025

                     cc:         Glenn A. Garber, Esq.
        1;-
       •,:'




       ....,,
        I~\




       .,.,
          (•




       ,,
        I




   , (,
    •',r




 . i




,,· .
; ~~ .                                                               2
•!•,


                                                                                                                                 .,I
                                                                                                                   TOTAL P.03
